USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
LATCHABLE, INC., LOCAL ENERGY DOC #: ___
TECHNOLOGIES, LLC. LUKE DATE FILED: _ 1/24/2020

SCHOENFELDER, BRIAN JONES,

 

Plaintiffs,
-against- 19 Civ. 7575 (AT)
BEN STEINER, LET INVESTORS GROUP, LLC, ORDER

NOAH SIEGEL, JONATHAN HIRSCH,
NICHOLAS HIRSCH, GERARD JEFFREY,

 

Defendants.
ANALISA TORRES, District Judge:

 

In light of the extension of the fact discovery deadline to April 28, 2020, ECF No. 69, the
case management conference scheduled for March 10, 2020 is ADJOURNED to May 18, 2020, at
11:00 a.m.

SO ORDERED.

Dated: January 24, 2020
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
